DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 05/25/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 5, 6, and 12-18 are pending.
Response to Arguments
Applicant's arguments filed 05/25/2022 with respect to claim 5 have been fully considered but they are not persuasive. Since the direction of the claimed fiber axis is not specified by the claim, any line that passes through the claimed optical fiber could be considered a fiber axis in a broad or literal sense. Because the laser shutter disclosed by Wan must inherently include an element that displaces in some direction (i.e., a shutter) in order to disable the laser, any real or imaginary line that is perpendicular to the displacement direction of the laser shutter and that also passes through the optical fiber of Wan would read upon the claimed fiber axis. It is submitted that there are an infinite number of lines that could read upon such a fiber axis.  
Applicant’s arguments, see pages 5-6, filed 05/25/2022, with respect to the rejection(s) of claim(s) 12 and 17 under 35 U.SC. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 03/21/2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,146,073 to Wan (hereinafter “Wan”).  Wan was applied in a prior Office action.
In re claim 5, Wan discloses an adjustment apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10) that includes a fiber core (11) and a fiber cladding (12), 
at least one cladding light sensor (47) arranged behind an output coupling-side fiber end and configured to measure cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end, and 
a device/control unit (38/48) configured to displace input coupling optics/a laser control device (39) comprising a laser shutter arranged in front of the input coupling-side fiber end for coupling light into the fiber core (11), in relation to one another in the direction perpendicular to the fiber axis depending on a sensor signal of the at least one cladding light sensor (47).  Since the direction of the claimed fiber axis is not specified by the claim, any line that passes through the claimed optical fiber could be considered a fiber axis in a broad or literal sense. Because the laser shutter disclosed by Wan must inherently include an element that displaces in some direction (i.e., a shutter) in order to disable the laser, any real or imaginary line that is perpendicular to the displacement direction of the laser shutter and that also passes through the optical fiber of Wan would read upon the claimed fiber axis. It is submitted that there are an infinite number of lines that could read upon such a fiber axis.  See columns 3-6 of Wan for further details. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 1 above, and further in view of Patent No. 11,187,616 to Coffey et al. (“Coffey”).  Coffey was also cited in a prior Office action.
In re claim 6, Wan only differs in that he does not teach his cladding light sensor (47) is arranged on the output coupling plug (43) of his optical fiber (10).  Coffey, on the other hand, teaches how to integrate a cladding light sensor (114) into an output coupling plug/ferrule (108). See columns 4-6 of Coffey.  In order to integrate his coupling plug (43) and cladding light sensor (47), the coupling plug (43) of Wan would have been modified to accommodate the cladding light sensor (47) of Wan, per the suggestion of Coffey, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Wan combined with Coffey.
Claim(s) 12-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Patent No. 6,016,195 to Peters or Wan in view of Peters and further in view of Coffey.
In re claim 12, Wan discloses a monitoring apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10) that includes a fiber core (11) and a fiber cladding (12), 
at least one cladding light sensor (47) arranged behind the output coupling-side fiber end and configured to measure cladding light which exits frontally from the fiber cladding (12) at the output coupling-side fiber end, 
at least one optical element (fiber end or junction point) in the beam path of the light exited frontally from the fiber core (11) at the output coupling-side fiber end, 
at least one scattered light sensor (46) capable of measuring scattered light scattered at the at least one fiber end or the junction point, and 
an evaluation unit (38/48) configured to evaluate the sensor signals of the cladding light and scattered light sensors (46, 47).  See columns 3-6 of Wan for further details.

Thus, Wan only differs from claim 12 in that he does not teach his optical element is separate from the optical fiber (10) and arranged behind the optical fiber (10) in the beam path of the light exited frontally from the fiber core at the output coupling-side fiber end. Peters, on the other hand, teaches an optical element (lens 11 and/or lens 12) which is separate from an optical fiber (8) and arranged behind the optical fiber (8) in a beam path of light exited frontally from the fiber’s core at an output coupling-side fiber end.  See  col. 6, lines 1-27 of Peters. In order to increase the sensitivity of Wan’s light sensor (46) to scattered light, the at least one optical element (11/12) of Peters would have been arranged behind the optical fiber (10) of Wan in the beam path of the light exited frontally from the fiber core at the output coupling-side fiber end, thereby obtaining the invention specified by claim 12.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 12 in view of Wan combined with Peters.

In re claim 13, as seen in Fig. 3 of Wan, at least two plano-convex lenses are arranged in succession in the beam path of the light exiting frontally from the fiber core (11) at the output coupling-side fiber end and a scattered light sensor (36, 46) is associated with each of the plano-convex lenses.

In re claim 14, the previous remarks regarding claim 6 are incorporated herein. The at least one cladding light sensor (47) of Wan in view of Peters would have been arranged on the output coupling plug (43) of Wan for the same reasons mentioned with respect to claim 6, thereby obtaining the invention specified by claim 14.

In re claim 16, Wan teaches at least one additional scattered light sensor (36) capable of measuring scattered light scattered on a fiber end face of the optical fiber (10) or on other components.

In re claim 17, Wan discloses a method for monitoring an optical cable, which includes an optical fiber (10) having a fiber core (11) and a fiber cladding (12), in running operation, the method comprising: 
measuring cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end via photodetector (47), 
measuring scattered light scattered on at least one fiber end or junction point arranged in a beam path of the light exiting frontally from the fiber core (11) at the output coupling-side fiber end via photodetector (46), and 
evaluating the measured cladding and scattered light via control unit(s) (38 and/or 48). See columns 3-6 of Wan for further details.

Thus, Wan only differs from claim 17 in that he does not teach his optical element is separate from the optical fiber (10) and arranged behind the optical fiber (10) in a beam path of the light exited frontally from the fiber core at the output coupling-side fiber end. Peters, as previously discussed, teaches an optical element (lens 11 and/or lens 12) which is separate from an optical fiber (8) and arranged behind the optical fiber (8) in a beam path of light exited frontally from the fiber’s core at an output coupling-side fiber end.  See  col. 6, lines 1-27 of Peters. In order to increase the sensitivity of Wan’s photodetector (46) to scattered light, the at least one optical element (11/12) of Peters would have been arranged behind the optical fiber (10) of Wan in the beam path of the light exited frontally from the fiber core at the output coupling-side fiber end, thereby obtaining the invention specified by claim 17.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 17 in view of Wan combined with Peters.

In re claim 18, scattered light scattered on other components (10i) of Wan, is measured and evaluated by another photodetector (36) together with the measured cladding and scattered light.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Peters as applied to claim 12 above, and further in view of Patent No. 9,696,501 to Kadoya et al. (“Kadoya”). Kadoya was applied in a prior Office action.
In re claim 15, Wan in view of Peters only differs in that Peters does not teach his at least one optical element (11/12) is arranged on a laser machining head, into which the output coupling plug (43) is plugged. Kadoya, on the other hand, teaches optical elements (3, 4) arranged on a laser machining head (1) into which an output connector (5) plugged into. See col. 3, lines 29-50 of Kadoya.  In order to be used in a device for laser machining, the at least one optical element (11/12) of Wan in view of Peters would have been arranged on the laser machining head (1) of Kadoya and also plugging the output coupling plug (43) of Wan in view of Peters into the laser machining head (1) of Kadoya, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Wan in view of Peters, and further in view of Kadoya.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
June 4, 2022